United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
T.G., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Melville, NY, Employer
)
_________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-5
Issued: September 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated September 1, 2009, which denied his claim for a
recurrence. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability for the period September 4 to 12, 2008 and from October 6, 2008 and continuing.
FACTUAL HISTORY
On June 21, 2005 appellant, then a 45-year-old driver, sustained injuries to the hand,
ankle, head, chest and forearm when he was struck by a truck at work. He stopped work on
June 21, 2005. On August 10, 2005 the Office accepted appellant’s claim for a left talus fracture
and multiple contusions. Appellant was placed on the periodic rolls and received appropriate
compensation benefits. The Office authorized a subtalar arthroscopic debridement and talar
exostectomy, which he underwent on March 22, 2007.

In a July 24, 2007 duty status report, Dr. John Feder, a Board-certified orthopedic
surgeon, advised that appellant could return to regular duty as of October 1, 2007. In an
August 28, 2007 narrative report, he also released appellant to full duty as of October 1, 2007. In
an August 29, 2007 report, Dr. Feder advised that appellant could return to full duty with
restrictions on October 1, 2007. He indicated that appellant could work for 8 hours a day and
that he could lift, push or pull no more that 5 to 10 pounds, walk no more than 10 to 15 minutes a
day and stand for up to 15 minutes per day. In a report dated November 9, 2007, Dr. Feder noted
that appellant had to take the rest of the week off after stepping out of his truck and twisting his
ankle that past week. He noted that appellant was going back to work that day. In a January 4,
2008 report, Dr. Feder noted that appellant had been working regular duty.
In a September 11, 2008 report, Dr. David Zaret, a Board-certified orthopedic surgeon
and treating physician noted that appellant was off work since September 4, 2008 and was
applying for disability. He noted that appellant needed to work modified duty for his diagnosis
of osteoarthritis of the left ankle and foot. Dr. Zaret excused appellant from work from
September 5 to 12, 2008 and advised returning to light duty.
On September 19, 2008 appellant filed a notice of recurrence of disability. He indicated
that he stopped work on September 4, 2008. Appellant alleged that his left ankle “still flares up”
and that he had pain in the joint and the left ankle. The employing establishment noted that on
September 4, 2008 he left work early on annual leave. It advised that appellant was a no call
and no show on September 5, 2008. The employing establishment noted that he took sick leave
from September 6 to 12 and that on September 15, 2008, he worked for one hour and left on
annual leave. It advised that appellant then dropped off his recurrence form and indicated that he
was out until his claim was approved. The employing establishment also noted that he had a
“horrible attendance record and has been disciplined for same.” It advised that appellant was out
from September 5 to 12, 2008 but they did not receive medical documentation until
September 11, 2008. The employing establishment noted that his physician returned him to
limited duty.1
In a letter dated September 23, 2008, the employing establishment noted that appellant
was found fit to return to limited duty on September 12, 2008 and had not returned.
In an October 10, 2008 report, Dr. Feder diagnosed left ankle osteoarthritis and pain. He
noted that appellant was working but was having a hard time standing. Dr. Feder advised that
appellant was permanently disabled from his usual line of work.
In a letter dated October 17, 2008, the employing establishment advised appellant that he
was being removed from employment effective November 22, 2008 for his failure to be regular
in attendance. The removal notice noted that he had absences from work in June, July, August,
September and October.
On December 9, 2008 appellant completed a second notice of recurrence form, in which
he noted that he sustained a recurrence of disability on October 6, 2008. He reiterated that he
1

Both appellant and the employing establishment indicated on the claim form that appellant returned to regular
duty after his original injury.

2

had left ankle pain flare up and his left ankle never healed. Appellant also indicated that it was
getting worse with weakness, joint stiffness, numbness and difficulty walking. The employing
establishment noted that his accommodations were in accordance with his physician’s
restrictions and that he was working “limited duty when he reported.”
In a letter dated December 10, 2008, the employing establishment noted that appellant
filed a recurrence after learning of “his impending removal for attendance issues.” It noted that
the documentation provided by him did not explain his absences.
By letter dated January 16, 2009, the Office informed appellant of the type of evidence
needed to support his claim and requested that he submit such evidence within 30 days.
Dr. Feder continued to treat appellant. He noted appellant’s chief complaint of pain in
the left foot and ankle.
By decision dated March 13, 2009, the Office denied appellant’s claim on the grounds
that the factual and medical evidence was insufficient to establish that he sustained a recurrence
of disability causally related to the accepted employment injury. It found that the evidence did
not establish a change in the nature and extent of appellant’s injury-related disability or the
nature and extent of his light-duty position.
On March 20, 2009 counsel requested a telephonic hearing, which was held on
June 24, 2009. He indicated that appellant’s injury was a comminuted fracture and he now had
osteoarthritis. Counsel alleged that appellant went back to work for one day and the employer
indicated it could not meet his restrictions, as it did not have a job for him. He alleged that the
employer withdrew the limited-duty position. Counsel also alleged that the reason for
appellant’s poor attendance was the ankle injury. He indicated that appellant left his position
because the employing establishment did not accommodate him. Appellant testified that, when
he returned to work, he was put in the guard shack, for one day, which was sedentary. However,
he indicated that the employing establishment made him go back to work on the road as a
tractor-trailer driver.
Appellant indicated that he took a physical examination and was advised that he would
have to return to full duty because the employer could not accommodate him on light duty. He
alleged that he had to climb three to four feet to get in and out of the 18-wheeler truck.
Appellant indicated that he had to remove containers which weighed about 150 to 200 pounds
from the trailer. He indicated that he had to jump in and out of the trailer on a constant basis.
Appellant alleged that, when he told his supervisor that he could not do this type of work due to
his ankle, he was told to file a recurrence claim. He also testified that his absences were due to
his work injury. Furthermore, appellant indicated that he was out of work from October 6
to 10, 2008. He indicated that he returned on October 11, 2008 for one day. Appellant indicated
that, when he returned on October 15, 2008, he was served with a removal notice.
In a letter dated July 23, 2009, Robert Kasten, appellant’s transportation manager, noted
that appellant’s attorney had exaggerated the extent of his injuries. He indicated that he was with
appellant at the hospital, when the physician read the diagnosis, which included a possible
hairline fracture. Mr. Kasten denied advising appellant that no light duty was available. He

3

noted that appellant did not inform him that his absences were due to his injury until he received
a notice to attend a disciplinary hearing. Mr. Kasten advised that this was when appellant
mentioned his doctor told him about light duty. He also indicated that appellant was advised to
have his physician complete a duty status form regarding work restrictions; however, he did not
submit the requested documentation. Mr. Kasten also noted that appellant provided him with
information that he was out because his license was suspended. He asserted that appellant was
not forced to work full duty and noted that appellant’s physician had indicated that he was fit for
duty. Mr. Kasten explained that appellant’s vehicle was “automatic” and there were numerous
schedules where the trailer was dropped off and loading was not an issue. He reiterated that
limited duty was available.
In a letter dated August 10, 2009, the employing establishment reiterated that there were
no problems until he stopped coming to work and appellant did not provide any medical
documentation until after that date. It noted that the medical documentation provided by
appellant did not indicate that appellant was unable to return to his work as a driver.
By decision dated September 1, 2009, the hearing representative affirmed the March 13,
2009 decision.
LEGAL PRECEDENT
The Office’s regulations defines the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness. This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.”2
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantive evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.3
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.4 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
2

J.F., 58 ECAB 124 (2006); Elaine Sneed, 56 ECAB 373, 379 (2005); 20 C.F.R. § 10.5(x).

3

Shelly A. Paolinetti, 52 ECAB 391 (2001); Terry R. Hedman, 38 ECAB 222 (1986).

4

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

4

claimant’s diagnosed condition and the implicated employment factors.5 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.7
ANALYSIS
Appellant’s claim was accepted for a left talus fracture and multiple contusions. The
Office authorized a subtalar arthroscopic debridement and talar exostecomy in 2007. Appellant
filed a recurrence of total disability for the period September 4 to 12, 2008 and for the period
October 6, 2008 and continuing. On January 16, 2009 the Office advised appellant of the type of
medical and factual evidence needed to establish his claim for a recurrence of disability.
Appellant did not establish that his injury-related conditions spontaneously changed from
September 4 to 12, 2008 and beginning October 6, 2008 which prevented him from working. To
the extent that he returned to a light-duty position due to his accepted injury, he also has not
shown a change in the nature and extent of the light-duty job requirements.
The medical reports with respect to the period September 4 to 12, 2008 and October 6,
2008 and continuing include a September 11, 2008 report from Dr. Zaret who advised that
appellant was off work since September 4, 2008 and was applying for disability. Dr. Zaret noted
that appellant needed to work modified duty for his diagnosis of osteoarthritis of the left ankle
and foot. He excused appellant from work from September 5 to 12, 2008 and advised returning
to light duty. The Board notes that osteoarthritis is not an accepted condition.8 Additionally,
Dr. Zaret did not explain how appellant’s accepted condition had worsened such that he was no
longer able to perform his duties. Furthermore, he did not demonstrate any knowledge of
appellant’s job requirements or explain how appellant experienced a spontaneous change of his
accepted conditions that rendered him disabled. Thus, this report is insufficient to meet
appellant’s burden of proof.
In an October 10, 2008 report, Dr. Feder diagnosed left ankle osteoarthritis and pain. He
noted that appellant was working but was having a hard time standing. Dr. Feder advised that
5

Duane B. Harris, 49 ECAB 170, 173 (1997).

6

Gary L. Fowler, 45 ECAB 365, 371 (1994).

7

Walter D. Morehead, 31 ECAB 188 (1986).

8

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (for conditions not accepted or
approved by the Office as due to an employment injury, the claimant bears the burden of proof to establish that such
conditions are causally related to the employment injury through the submission of rationalized medical evidence).

5

appellant was permanently disabled from his usual line of work. As noted, osteoarthritis is not
an accepted condition. Dr. Feder did not explain how appellant’s accepted condition had
worsened such that he was not able to work. He also noted complaints of pain in the left foot
and ankle in reports dated November 21, 2008 and January 23, 2009. Dr. Feder did not offer any
opinion regarding how appellant’s accepted condition had worsened such that he was not able to
perform his duties. Thus, these reports are insufficient to meet his burden of proof.
The record in this case does not contain a medical report providing a reasoned medical
opinion explaining why appellant’s claimed recurrence of disability from September 4 to 12,
2008 and beginning October 6, 2008 was caused by the accepted conditions.9 Therefore, has not
shown a change in the nature and extent of his injury related condition.
The Board notes there is conflicting evidence from Dr. Feder in 2007 regarding whether
appellant was released to regular duty. As noted, Dr. Feder issued reports that both released
appellant to restricted duty and to full duty as of October 1, 2007. The record indicates that
appellant initially returned to limited duty in a guard shack for one day but then began regular
duties as a truck driver that he performed for nearly a year. Dr. Zaret, in his September 11, 2008
report, placed appellant on light duty but he did not clearly indicate if the employment injury was
the reason that light duty was needed. Appellant asserted that he sustained a recurrence of
disability because the employer did not have light duty available for him. The Board finds this
argument without merit. Even if appellant had duty restrictions necessitated by his work injury,
the evidence does not show that appropriate light duty was not available. In his July 23, 2009
letter, Mr. Kasten, an employing establishment manager, denied advising appellant that no light
duty was available and advised that appellant was not forced to work full duty. He indicated that
light duty was available and noted that appellant did not mention that he needed light duty until
after he received a notice to attend a disciplinary hearing prior to his termination.10 Mr. Kasten
stated that appellant was advised to have his physician complete a duty status form regarding
work restrictions but that appellant did not submit the requested documentation. Consequently,
the Board finds that appellant not shown a change in the nature and extent of any light-duty job
requirements that were necessitated by the accepted work injury.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability for the period September 4 to 12, 2008 and from October 6, 2008 and continuing.

9

Cecelia M. Corley, 56 ECAB 662 (2005).

10

See Richard A. Neidert, 57 ECAB 474 (2006); John W. Normand, 39 ECAB 1378 (1988) (a termination for
cause, unrelated to a work injury, does not constitute a change in the nature and extent of light work and is not a
basis for payment of compensation).

6

ORDER
IT IS HEREBY ORDERED THAT the September 1, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

